Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing Objection
Extraneous Subject Matter: “Patents should be confined in their disclosures to the respective inventions patented (see 37 CFR 1.71 and 1.73)”, MPEP § 1302.01.  The graphical boxes surrounding Figs. 1 and 2 must be removed.

CORRECTED REPLACEMENT DRAWING SHEETS ARE REQUIRED IN REPLY TO THE OFFICE ACTION TO AVOID ABANDONMENT OF THE APPLICATION.
 
Any amended replacement drawings sheets must include the following per 37 CFR 1.21d: 
All of the figures appearing on the immediate prior version of the sheet, even if only one figure is to be amended.
The label of “Replacement Sheet” must read in the page header per 37 CFR 1.84c.
An explanation of all changes to the drawings in either the drawing amendments or remarks of the amendment paper.
  
If a drawing figure is to be cancelled applicant is advised of the following: 
Remove the canceled figure from the replacement drawing sheet.
If an entire drawing sheet is cancelled, a marked-up copy labeled “Annotated sheet” showing the cancelled view(s) is required.
Where necessary, renumber the remaining drawing figures and utilize additional replacement sheets
Make appropriate changes to the corresponding figure descriptions for consistency.
 
It is strongly suggested that applicant submit a complete set of drawings with all figures present so that correct figures are included in the printed patent.
 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).


General Information
The merits of this case have been carefully reviewed in light of applicant's response received July 20, 2022. Applicant's amendment has introduced impermissible new matter into the claim and a rejection under 35 USC 112 (a), set forth below. 

Rejection under 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) as failing to comply with the description requirement thereof since the amendment introduces new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Specifically, there is no support in the original disclosure for the removal of detail “C” from the vanes or the addition of the shapes “A” and “B” (noted on Figs 1 and 2 below). 

    PNG
    media_image1.png
    828
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    868
    702
    media_image2.png
    Greyscale

The disclosure of the claimed design in Figs. 3, 4 and 5 lacks detail, so it is not believed the shapes “A” and “B” shown on amended Figs. 1, 2, 3, 4 and 5 are not supported by the as-filed drawings.  

Amended Fig. 6 is shown as an orthographic view while the as-filed Fig. 6 appears to be a photographic showing a true perspective view.  The change in viewing angle and the poor quality of the original figure make it difficult to determine what elements of the of the as-filed Fig. 6 are present in the amended Fig. 6.

Similarly, amended Fig. 7 discloses details that are not apparent in the as-filed Fig. 7.  The areas around the opening visible in the original Fig. 7 have enough contrast to distinguish some detail that is also shown in the amended Fig. 7, but few other features are supported in the as-filed Fig. 7.

Due to the deficiencies in the disclosure, the examiner is unable to provide any guidance as to how the disclosure may be enabled. Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design. Applicant is reminded that the original drawing disclosure represents the claimed design. All features, elements, and lines as presented are the basis from which examination of the claim is conducted. It is critical that the original disclosure filed with the office be of the highest quality, and be the most accurate rendering of the claimed design as possible. The overall design as well as that of individual features must be rendered in such a way that no amount of conjecture is necessary in understanding the claim. New matter is anything (structure, features, elements) which was not apparent (seen) in the drawings as originally filed. It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. It is possible that the correction of poor line quality, the removal of digital artifacts, or removal of lines showing changes in elevation in CAD drawings, that cannot be clearly understood to be such without resorting to conjecture, may also introduce new matter.


Claim Rejections - 35 USC § 102
The claim is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by applicant’s online disclosure of November 30, 2016 (Calmer), because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
 Claimed design
Calmer


    PNG
    media_image3.png
    619
    484
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    257
    469
    media_image4.png
    Greyscale



The appearance of the earlier Calmer design is substantially the same as that of the claimed design. The ordinary observer test is the sole test for anticipation. Int’l Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240 (Fed. Cir. 2009).
 “Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)). 
“The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as ‘minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement,’ so too minor differences cannot prevent a finding of anticipation.” Int'l Seaway , 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).


Conclusion and Contact Information
The claim is REJECTED under 35 U.S.C 112 (a)(b) and 35 USC 102(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN VANSANT whose telephone number is 571-272-5714. The examiner can normally be reached Monday-Friday, 8AM-6PM p.m. ET.

Examiner interviews are available via telephone or video conferencing using a USPTO- supplied collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’ s supervisor, Sheryl Lane can be reached on 571-272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, or for more information, visit www.uspto.gov/PatentCenter. Visit www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN E VANSANT/Primary Examiner, Art Unit 2915